Citation Nr: 0210663	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  00-16 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to October 
1966.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Winston-Salem, North Carolina RO.  The veteran submitted a 
notice of disagreement in March 2000.  A statement of the 
case was issued in May 2000, and the veteran perfected his 
appeal in July 2000.

The veteran and his wife offered testimony during two 
hearings on appeal:  before an RO hearing officer in 
September 2000, and before the undersigned Board Member (in 
Washington, D.C.) in June 2002; the transcripts of both 
hearings are of record.  During his Board hearing, the 
veteran offered additional documentary evidence, consisting 
of a typed history of "Operation Harvest Moon" obtained 
from the Internet, and a newspaper article, also pertaining 
to that operation.  This evidence has been accepted for 
inclusion in the record, and will be considered in connection 
with the claim on appeal, pursuant to 38 C.F.R. § 20.1304.  
[Parenthetically, the Board notes that, effective February 
22, 2002, that regulation no onger requires a written waiver 
of RO jurisdiction for the Board to consider such evidence, 
in the first instance (see 67 Fed. Reg. 3099-3016 (January 
23, 2002)).].


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the secondary service connection claim has 
been accomplished.  

2.  The preponderance of the competent and persuasive medical 
evidence establishes that the veteran does not meet the 
diagnostic criteria for PTSD.



CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(f), 3.159 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate this claim has been accomplished.

By the November 1999 RO decision on appeal, the May 2000 
statement of the case, and the July 2001 supplemental 
statement of the case, correspondence regarding the VCAA, 
sent to the veteran in July 2001, the veteran has been 
notified of the laws and regulations governing his claim and 
the reasons for the determinations made regarding his claim.  
Additionally, the RO explicitly gave the veteran notice of 
the VCAA and its implementing regulations.  See July 2001 
letter to veteran.  Hence, he has been informed of the 
information and evidence necessary to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  Moreover, because, as explained 
below, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that the duty to assist has been met.  
The veteran has been afforded the opportunity, and has taken 
advantage of, a hearing.  He testified before a hearing 
officer at the RO in September 2000 and before the 
undersigned in Washington D.C. in June 2002.  Furthermore, 
the RO has made reasonable and appropriate efforts to assist 
the veteran in obtaining the evidence necessary to 
substantiate his claim, to include arranging for the veteran 
to undergo VA examination.  As explained in more detail 
below, the Board finds such examination, which includes 
pertinent medical findings and conclusions, adequate for 
adjudication purposes.  The Board also notes that pertinent 
medical treatment records (both VA and private) also have 
been associated with the claims file.  Significantly, there 
is no indication that there is additional outstanding 
evidence that is necessary for a fair adjudication of the 
issue on appeal that has not been obtained.

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claims on appeal, on the 
merits, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).    The claim is ready to be considered 
on the merits.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires (1) a current diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. § 
3.304(f).  Under the law in effect since the veteran filed 
his claim for service connection for PTSD, a diagnosis of 
PTSD must be rendered in accordance with 38 C.F.R. 
§ 4.125(a), which now  incorporates the provisions of the 
Fourth Edition of the Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  A more recent amendment to 
38 C.F.R. § 3.304(f), effective May 7, 2002, which pertains 
to evidence necessary to establish a stressor based on 
personal assault, does not change the three criteria noted 
above.  See 67 Fed. Reg. 10330-10332 (March 7, 2002). 

A private hospital discharge summary dated in February 1998 
shows discharge diagnoses of anxiety and cirrhosis presumed 
secondary to chronic alcohol abuse.  VA outpatient treatment 
clinic reports, dated from March 1998 to March 1999, show the 
veteran undergoing treatment for a psychiatric disorder.  The 
assessment at that time was depressive disorder.  The report 
of a neurophysiological report, dated in November 1998, shows 
an Axis I diagnosis of dementia by history, anxiety, 
depression and chronic alcohol use.  

In June 2000, the veteran provided a statement of diagnostic 
impressions from the Carolina Psychological Health Services.  
It was noted that the veteran had a long-standing, 
complicated, and very complex diagnostic picture.  The 
veteran's psychologist noted that as treatment progressed 
there was more evidence to include PTSD as a working 
diagnosis.  It was noted that the veteran expressed recurrent 
intrusive thoughts concerning his experiences in Vietnam and 
recurrent distressing dreams as well as severe startle 
response, sleep difficulty, irritability and intense 
psychological distress.

The veteran presented testimony at a personal hearing 
conducted in September 2000.  He provided credible evidence 
of his combat experiences in Vietnam while serving as a 
Marine combat engineer.  He reported having increased startle 
response brought on by helicopters, flashbacks, and 
nightmares.  In October 2000, the veteran provided a 
statement from a fellow former serviceman.  In this statement 
the veteran's friend notes that he and the veteran served 
together in Vietnam, and that the veteran was on numerous 
occasions in combat situations.

In January 2001, the veteran underwent a VA contract 
examination.  The examiner was requested to rule in/rule out 
PTSD.  The examiner noted that he reviewed the veteran's 
medical records prior to completion of the exam.  The 
examiner stated that the veteran watches a lot of television 
and is able to watch combat situations and talk about his 
experiences.  The examiner noted that the veteran stated that 
the most traumatic event which occurred to him in Vietnam was 
the death of a friend.  He reported that he and the friend 
had been out drinking the night before.  The friend went on a 
mission the next morning and was killed.  

The examiner noted that he reviewed the evaluation provided 
by the veteran's psychologist in June 2000, to the effect 
that the veteran endorsed all the symptoms of PTSD.  The 
examiner opined that this was not consistent with the fact 
that he has seen rather intense war movies and watches the 
History Channel about Vietnam.  The examiner entered Axis I 
diagnoses of anxiety disorder, dementia, depression in 
remission, and alcohol dependence in remission.  The examiner 
rendered an opinion regarding PTSD.  He noted that the 
veteran has nightmares and flashbacks, sleep disturbance, 
difficulty with concentration and irritability, and is 
anxious and easily startled.  He noted that the veteran did 
not, however, endorse any avoidance criteria.  The examiner 
stated that it was his opinion that the veteran did not meet 
the DSM-IV criteria for PTSD, but that he did have other 
psychiatric conditions.

In April 2001, the veteran's psychologist provided an 
addendum to the letter of June 2000.  He essentially 
reasserted his earlier diagnosis of PTSD.  In May 2001 the 
veteran submitted a statement noting that he witnessed many 
deaths in Vietnam and indicated that he had to place bodies 
in body bags, and had to break arms and legs to do this.  He 
indicated that he became an alcoholic by trying to forget his 
experiences there.  He also noted that he watched the History 
Channel to see if it would help him understand, however it 
made no sense to him so he doesn't watch it anymore.

The records of Carolina Psychological Health Services, dated 
from March 1999 to November 2001, show the veteran undergoing 
treatment for various complaints, mostly related to financial 
and family stress.  Working diagnoses of PTSD and dysthymia 
were entered.  These records of treatment do not indicate 
which inservice stressors have led to this diagnosis.

The veteran and his wife presented testimony before the 
undersigned in June 2002.  It was noted that he had been 
provided a diagnosis of PTSD by Carolina Psychological Health 
Services.  The veteran's wife testified regarding the 
veteran's sleep disturbances and startle reaction.  She also 
noted that he has difficulty watching war movies and usually 
can't watch more than a half-hour before he turns it off.  
She stated that this exacerbates his nightmares.  The veteran 
and his wife stated that the VA contract examination in 
January 2001 only lasted for five to ten minutes.  During the 
hearing, the veteran submitted a typed history of "Operation 
Harvest Moon" obtained from the Internet, and a newspaper 
article, also pertaining to that operation.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).

Pertinent to the instant claim, the Board notes that the 
medical evidence of record consists, primarily, of two 
opposing medical opinions regarding the veteran's claimed 
PTSD.  

The veteran's psychologist at the Carolina Psychological 
Health Services has not only included references to a 
"working diagnosis" of PTSD in his treatment records, but 
has also offered an opinion to the effect that the veteran 
has PTSD.  The Board notes, however, the records from this 
provider do not include discussion of how the diagnostic 
criteria for PTSD are met, to include identification of a 
specific stressor underlying the diagnosis.  Moreover, the 
evidentiary basis for the opinion (i.e., what records, other 
than the veteran's own treatment records, were considered in 
rendering the diagnosis) has not been provided.  

By contrast, the Board finds the opinion of the VA contract 
examiner, who found that the did not meet the diagnostic 
criteria for PTSD, more persuasive evidence on the question 
of whether the veteran actually has PTSD.  In connection with 
that examination, which was requested specifically for the 
purpose of resolving the question of diagnosis, the examiner 
had the opportunity to review the entire claims file; hence, 
he could consider both the veteran's documented medical 
history and his assertions in rendering his opinion.  To 
whatever extent the veteran and his wife suggest that, in 
view of the claimed brevity of the VA examination, such 
examination was inadequate, the Board disagrees.  The 
examination report clearly reflects consideration of the 
veteran's documented service history, medical history, and 
assertions (to include the veteran's claimed in-service 
stressors), a multi-axis diagnosis, and a discussion of his 
conclusions.  Hence, the Board finds that the examination 
report is adequate for adjudication purposes and, as 
discussed above, the more probative of the two opinions on 
the question of diagnosis.  As the most persuasive of the 
medical opinions militates against the claim, the Board finds 
find that the preponderance of the evidence establishes that 
the veteran does not meet the diagnostic criteria for PTSD, 
the first, essential criterion under 38 C.F.R. § 3.304(f).  

The Board does not doubt the sincerity of the veteran's and 
his wife's belief that he currently suffers from PTSD as a 
result of his active military service.  However, as 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative opinion 
on a medical matter, such as whether the veteran, in fact, 
suffers from PTSD.  See Bostain v. West , 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

As the preponderance of the competent and probative 
(persuasive) medical evidence medical evidence establishes 
that the veteran does not meet the diagnostic criteria for 
PTSD, the Board finds that a critical element to establish 
service connection for such disorder is lacking, and that an 
analysis as to whether the remaining criteria of 38 C.F.R. 
§ 3.304(f) (i.e., whether there is credible evidence that the 
claimed in-service stressful experience(s) actually occurred, 
and whether the veteran's symptoms are related to the in-
service stressor) simply is not necessary.  The claim on 
appeal must be denied.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Service connection for PTSD is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

